Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
2. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
3. 	Examiner has cited particular columns and line numbers or figures in the references
as applied to the claims below for the convenience of the applicant. Although the specified
citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 1-4, 5, 6, 7, 8, 9, 10, 11-14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, 6, 2, 3, 4, (10+11), 12, 16, 17, 13, 14, 15, and (21+22) respectively of U.S. Patent No. 10,896,317. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 1 requires the additional element (See the highlighted limitation shown in the table below), not required by application claims 2, 3 or 4 (which directly depend on independent method claim 1). A similar analysis is also applicable to representative application apparatus claims 12, 13 or 14 (which directly depend on independent claim 11) vs. representative patent apparatus claim12.  However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby application representative claims 2, 3 or 4, which recite the open ended transitional
phrase "comprising", do not preclude the additional elements recited by representative patent claim 1, and
Whereby the elements of application claims 2, 3 or 4 are fully anticipated by representative
Patent claim 1, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm,
154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re
Pearson, 181 USPQ 641 (CCPA 1974)).
US Application No. 17/151,415
US Patent No. 10,896,317
Representative Claims 2, 3 or 4 (which directly depend on independent claim 1). A computer-implemented method, comprising:
Representative Claim 1. A computer-implemented method, comprising:
obtaining a first three-dimensional point cloud associated with a physical object having at least one articulatable part, the first point cloud associated with the physical object
prior to articulation of the articulatable part;
obtaining a first three-dimensional point cloud associated with a physical object having at least one articulatable part, the first point cloud associated with the physical object prior to articulation of the articulatable part;
obtaining a second three-dimensional point cloud associated with the physical object
after articulation of the articulatable part;
obtaining a second three-dimensional point cloud associated with the physical object after articulation of the articulatable part;
coarsely aligning the first and second point clouds;
coarsely aligning the first and second point clouds;
finely aligning the first and second point clouds after coarsely aligning the first and
second point clouds;
finely aligning the first and second point clouds after coarsely aligning the first and second point clouds; 

operating on the finely aligned first and second point clouds by: finding nearest neighbors of points in the first point cloud to points in the second point cloud;
eliminating, after finely aligning the first and second point clouds, points in the second
point cloud such that remaining points in the second point cloud comprise at least points
associated with the articulatable part; and
and eliminating the nearest neighbors of points in the second point cloud such that remaining points in the second point cloud comprise points associated with the articulatable part and points associated with noise;
generating an output comprising at least the remaining points of the second point
cloud associated with the articulatable part.
and generating an output comprising at least the remaining points of the second point cloud associated with the articulatable part without the noise points.


Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 3,7-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comer (US 2019/0340803) in view of Liu, et al. (A Point Cloud Registration Algorithm
Based on Feature Extraction and Matching).
8. 	With regard to claim 1, Comer discloses a computer-implemented method (See for example, Figs. 11-13), comprising: obtaining a first three-dimensional point cloud associated with a physical object having at least one articulatable part, the first point cloud associated with the physical object prior to articulation of the articulatable part (See for example, paragraph 0162- 0164; 0165, lines 1-6; an item 1302, in Fig. 13A); obtaining a second three-dimensional point cloud associated with the physical object after articulation of the articulatable part (See for example, paragraph 0162; paragraph 0165 lines 6 through paragraph 0166; item 1304, in Fig. 13A); coarsely aligning the first and second point clouds (See for example, paragraph 0171, lines 4-7; and paragraph 0172, lines 1-15); finely aligning, i.e., desired degree of alignment,  the first and second point clouds after coarsely aligning the first and second point clouds (See for example, paragraph 0172, lines 16-17: please note, the problem to be solved by these limitations, i.e., coarsely and finely aligning, may therefore be regarded as how to finally obtain an desired/accurate alignment of the two point clouds); eliminating, after finely aligning the first and second point clouds, points in the second point cloud such that remaining points in the second point cloud comprise at least points associated with the articulatable part (See for example, paragraphs 0171-0172); and generating an output comprising at least the remaining points of the second point cloud associated with the articulatable part (See for example, paragraphs 0173; and Fig. 13B). Comer does not expressly call for Coarsely and finely aligning the first and second point clouds; and eliminating points in the second point cloud.  However, Liu, et al. (See for example, sections 3-4 and 6, pages 3-4 and 8 respectively) teach these features. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching as taught by Liu, et al. into the system of Comer, if for no other than to provide rough and accurate registration/ alignment, and to exclude/eliminate incorrect point pairs (See for example, the Abstract; and page 8, Section 6).  Therefore, it would have been obvious to combine Comer with Liu, et al. to obtain the invention as specified in claim 1.
	With regard to claim 3, the method of claim 1, wherein: eliminating points in the second point cloud comprises eliminating points in the second point cloud such that remaining points in the second point cloud comprise points associated with the articulatable part and points associated with noise; and generating the output comprises generating the output comprising at least the remaining points of the second point cloud associated with the articulatable part without the noise points (See for example, section 3, 3.3, 3.4, and 6 of Liu, et al.).
With regard to claim 7, Comer (as modified by Liu, et al.) discloses all of the claimed
subject matter as already addressed above in paragraph for claim 1, and incorporated herein by
reference. Comer does not expressly call for wherein coarsely aligning the first and second point
clouds comprising: computing Fast Point Feature Histogram (FPFH) descriptors from the first and second point clouds; and performing random sample consensus (RANSAC) registration between the first and second point clouds using the FPFH descriptors of the first and second point clouds. However, Liu, et al. (See for example, section 3, pages 3-4) teach this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching as taught by Liu, et al. into the system of Comer, and to do so may improve the speed while maintain the accuracy of registration or
alignment of a large amount of cloud data (See for example, page 1, section 1, 2nd paragraph). Therefore, it would have been obvious to combine Comer with Liu, et al. to obtain the invention
as specified in claim 7.
	With regard to claim 8, the method of claim 7, comprising downsampling, i.e., reducing,
and the first and second point clouds prior to computing the FPFH descriptors (See for example,
page 3, section 3, lines 2-6 of Liu, et al.).
With regard to claim 9, the method of claim 2, wherein finely aligning the first and
second point clouds comprises performing Iterative Closest Point (ICP) registration on the
coarsely aligned the first and second point clouds (See for example, paragraphs 0171-0172 of
Comer).
With regard to claim 10, the method of claim 1, wherein the generated output comprises
points of the second point cloud associated with the articulatable part superimposed on the first
point cloud (See for example, Fig. 13B of Comer); and the output comprises one or both
of a graphical output and a data structure output (See for example, paragraphs 0105 and 0173-
0174 of Comer; and Fig. 2 of Liu, et al).
Claim 11 is rejected the same as claim 1 except claim 11 is directed to an apparatus
claim. Thus, arguments similar to those presented above for claim 1 is applicable to claim 11.
With respect to an input interface and an output interface, and communicate the output to the
output interface are inherently required by Comer (See for example, paragraph 0163).
Claims 13, 17, 18, 19, and 20 are rejected the same as claims 3, 7, 8, 9, and 10 respectively, except claims 13, 17, 18, 19, and 20 are apparatus claims. Thus, arguments
analogous to those presented above for claims 3, 7, 8, 9, and 10 are respectively applicable to
claims 13, 17, 18, 19, and 20.
Allowable Subject Matter
9. 	Claims 2, 4-6, 12, and 14-16 are objected to as being dependent upon a rejected base claim, as set forth above in paragraph 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and curing the non-statutory double patenting rejection.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665